         Case 18-31274 Document 2152 Filed in TXSB on 12/10/18 Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                                   ENTERED
                                                                                                                      12/10/2018
                                                                     )
In re:                                                               )   Chapter 11
                                                                     )
IHEARTMEDIA, INC., et al.,1                                          )   Case No. 18-31274 (MI)
                                                                     )
                           Debtors.                                  )   (Jointly Administered)
                                                                     )

STIPULATION AND ORDER REGARDING EXISTING DEADLINES IN RESPECT TO
               LEGACY MOTION TO DESIGNATE VOTES

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”),

Abrams Capital, L.P. (“Abrams”), and the Wilmington Savings Fund Society, FSB solely in its

capacity as successor indenture trustee with respect to the 6.875% Senior Notes due 2018 and

7.25% Senior Notes due 2027, (“WSFS”, collectively with the Debtors and Abrams, the

“Parties”) hereby enter into this stipulation and order (this “Stipulation and Order”) as follows:

         WHEREAS on November 16, 2018, WSFS filed its Motion to Designate Votes of

Abrams Capital L.P. and Clear Channel Holdings, Inc. (Dkt. No. 1925, the “Vote Designation

Motion”), and

         WHEREAS the hearing on Confirmation of the Debtors’ Plan of Reorganization has been

moved from December 11, 2018 to a future date.




1   Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
    noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia.               The location of Debtor
    iHeartMedia Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway,
    San Antonio, Texas 78258.
       Case 18-31274 Document 2152 Filed in TXSB on 12/10/18 Page 2 of 4



       IT IS STIPULATED BY THE PARTIES AND HEREBY ORDERED THAT:

       1.      The deadline for the filing of any response to the Vote Designation Motion, and

any reply in support of the Vote Designation Motion, shall be extended to a future date to be

determined by agreement of the Parties, subject to the Court’s approval.

       2.      The hearing on the Vote Designation Motion shall be continued to a future date to

be determined by agreement of the Parties, subject to the Court’s approval.




Signed: December 10, 2018
Dated: ______________, 2018
Houston, Texas                                        ____________________________________
                                                    MARVIN  ISGUR
                                                    UNITED STATESMarvin     Isgur
                                                                     BANKRUPTCY      JUDGE
                                                          United States Bankruptcy Judge




                                                2
          Case 18-31274 Document 2152 Filed in TXSB on 12/10/18 Page 3 of 4



          IN WITNESS WHEREOF, the Parties, by their authorized counsel, executed this

  Stipulation and Order as of the date written below.

Houston, Texas
December 6, 2018
/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)             James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)            Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)            Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                                 William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900                      Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                                  KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200                       KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221                       300 North LaSalle Street
Email:           ptomasco@jw.com                      Chicago, Illinois 60654
                 efreeman@jw.com                      Telephone:       (312) 862-2000
                 mcavenaugh@jw.com                    Facsimile:       (312) 862-2200
                                                      Email:           james.sprayregen@kirkland.com
                                                                       anup.sathy@kirkland.com
Co-Counsel to the Debtors                                              brian.wolfe@kirkland.com
and Debtors in Possession                                              will.guerrieri@kirkland.com
                                                                       benjamin.rhode@kirkland.com

                                                      -and-

                                                      Christopher J. Marcus, P.C. (admitted pro hac vice)
                                                      KIRKLAND & ELLIS LLP
                                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                                      601 Lexington Avenue
                                                      New York, New York 10022
                                                      Telephone:      (212) 446-4800
                                                      Facsimile:      (212) 446-4900
                                                      Email:          christopher.marcus@kirkland.com

                                                      Co-Counsel to the Debtors
                                                      and Debtors in Possession

FERGUSON BRASWELL FRASER KUBASTA
PC
/s/ Kenneth H. Holt
Kenneth H. Holt
S.D. ID No. 22589
Texas Bar No. 00793012
9 Greenway Plaza, Suite 500
Houston, Texas 77046
Telephone: 713-403-4200
Facsimile:    713-403-4201
Email:        kholt@fbfk.law

             -and-


                                                  3
          Case 18-31274 Document 2152 Filed in TXSB on 12/10/18 Page 4 of 4



KRAMER LEVIN NAFTALIS & FRANKEL
LLP
/s/ Thomas Moers Mayer
Thomas Moers Mayer
P. Bradley O’Neill
1177 Avenue of the Americas
New York, New York 10036
Telephone: (212) 715-9100
Facsimile:   (212) 715-8000

Attorneys for Abrams Capital, L.P.


/s/ Timothy A. Davidson II_________________
Timothy A. Davidson II (TX Bar No. 24012503)
Ashley L. Harper (TX Bar No. 24065272)
HUNTON ANDREWS KURTH LLP
600 Travis, Suite 4200
Houston, Texas 77002
Telephone: (713) 220-3810
Fax:           (713) 220-4285
Email:         taddavidson@HuntonAK.com
               ashleyharper@HuntonAK.com

Counsel to WSFS




                                               4
